IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                                  NOT FINAL UNTIL TIME EXPIRES TO
                                                  FILE MOTION FOR REHEARING AND
                                                  DISPOSITION THEREOF IF FILED


DONALD CHASE,

             Appellant,

v.                                                       Case No. 5D15-3237

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed December 1, 2017

Appeal from the Circuit Court
for Marion County,
Hale R. Stancil, Judge.

James S. Purdy, Public Defender, and
Kathryn Rollison Radtke, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Pamela J. Koller,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      We remand for the trial court to correct a scrivener's error in Count II of the written

sentence to reflect the imposition of a twenty-five-year minimum mandatory sentence

consistent with the court's oral pronouncement. We otherwise affirm.

      REVERSED in part; AFFIRMED in part; and REMANDED.
COHEN, C.J., EDWARDS and EISNAUGLE, JJ., concur.




                                    2